DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
Receipt of the Preliminary Amendment filed on May 10, 2021 is acknowledged. Claims 1-20 are pending in this application. Claims 21-136 have been cancelled. Claim 1 has been amended. All pending claims are under examination in this application. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,966,932. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-95 of U.S. Patent No. 8,808,740. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a generic opioid and generic matrix material, whereas the instant claims are drawn to only oxycodone. The instant claims do not recite dissolution profiles whereas the patented claims are generic to dissolution profiles. Therefore, the instant claims are a species of the patented claims. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent  No. 9,744,136. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a solid controlled release composition comprising an opioid in a matrix. The instant claims recite a specific opioid, whereas the patented claims are generic. Therefore, the instant claims are a species of the patented claims. 
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent  No. 9,750,703. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a solid controlled release composition comprising hydrocodone in a matrix of polyethylene oxide, whereas the instant claims recite oxycodone in a matrix of polyethylene oxide.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent 9,492,389. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite product by process limitations, whereas the instant claims are drawn to the product generically. Criticality of the process has not been established. Therefore, both applications, recite a dosage form comprising a core of an opioid with a matrix material which is identified as polyethylene oxide. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent 9,492,391. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite process limitations, whereas the instant claims are drawn to the product. Criticality of the process has not been established. Therefore, both applications, recite a dosage form comprising a core of an opioid with a matrix material which is identified as polyethylene oxide. 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent 9,861,584. Although the claims at issue are 
It is noted that there are numerous copending applications having either the same inventor(s) or assignee, if Applicant is aware of any additional Obviousness Double Patenting issues, he is requested to bring them to the Examiner's attention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615